J-S34030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
    JEFFREY E. JOHNSON                      :
                                            :
                      Appellant             :   No. 292 MDA 2021

             Appeal from the PCRA Order Entered January 28, 2021
    In the Court of Common Pleas of Cumberland County Criminal Division at
                       No(s): CP-21-CR-0000602-2017


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED: MAY 4, 2022

        Jeffrey E. Johnson appeals the denial of his second Post Conviction Relief

Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. He claims the PCRA

court erred by dismissing his petition, which raised claims of ineffective

assistance of counsel. We conclude Johnson’s petition was untimely and

affirm.

        On October 30, 2017, Johnson pleaded guilty to several crimes

associated with this docket. Before sentencing, on February 2, 2018, Johnson

moved to withdraw his guilty plea, and the trial court granted the motion. He

again pleaded guilty, on May 7, 2018, this time to burglary and theft by

unlawful taking.1 See Guilty Plea Colloquy, dated May 7, 2018. The written

guilty plea colloquy form did not list a restitution amount.



1   18 Pa.C.S.A. §§ 3502(a)(4) and 3921(a), respectively.
J-S34030-21



      The day before sentencing, Johnson filed a motion to withdraw his guilty

plea claiming his innocence and that he was coerced into pleading guilty. See

Motion to Withdraw, filed 7/16/18, at ¶ 18. The trial court denied the motion

and following a hearing sentenced Johnson to 18 months to 5 years’

incarceration and ordered restitution for $10,602.35. See Order of Court, filed

7/24/18.

      Johnson filed a pro se notice of appeal on August 9, 2018. Counsel filed

a motion to withdraw as counsel, which the court granted. It then appointed

new counsel who filed a Pa.R.A.P. 1925(b) statement. See Notice of Appeal,

filed 8/9/18; Rule 1925(b) Statement, filed 10/12/18.

      Johnson subsequently informed this Court and counsel that he wished

to proceed pro se. See Motion to Withdraw, filed 10/29/18. This Court ordered

the trial court to hold a hearing regarding Johnson’s request to proceed pro

se and following the hearing, the court granted Johnson’s request and

permitted counsel to withdraw. See Order, filed 12/17/18.

      This Court then permitted Johnson to file an amended Rule 1925(b)

statement where he claimed that the trial court erred in denying his motion

to withdraw his plea because “he was innocen[t], prosecutorial misconduct ,

ineffective assistan[ce] of counsel, judicial misconduct.” Amended 1925(b)

Statement, filed 5/30/19, at ¶ 12. He also asserted that the trial court “abused

its discretion in denying [Johnson] a restitution hearing when he objected to

it at sentencing.” Id. at ¶ 14. However, Johnson withdrew his direct appeal




                                     -2-
J-S34030-21



on June 28, 2019. See Order of Court, filed 7/1/19; Notice of Discontinuance

Action, dated 6/28/19.

      Johnson filed his first pro se PCRA petition on October 21, 2019, arguing

that his plea was invalid because he was not told that restitution would be

part of the plea agreement and that counsel was ineffective for failing to object

to the imposition of restitution. See PCRA Petition, filed 10/21/19, at ¶ 54.

The court appointed Allen Welch, Esquire and directed counsel to file an

amended PCRA petition. See In Re: PCRA Petition Order, filed 10/24/19.

Counsel did not file an amended PCRA petition. However, Johnson filed a pro

se amended petition on January 8, 2020, claiming trial counsel coerced him

to plead guilty and asserting ineffective assistance of trial counsel. See Pro Se

Amended PCRA Petition, filed 1/8/20, at 4. The court held a hearing where

Attorney Welch represented Johnson. See N.T., PCRA Hearing, 1/17/20. It

heard testimony from Johnson and his prior attorneys. The court subsequently

denied the petition. See Order, filed 4/2/20.

      Johnson filed two untimely pro se notices of appeal from the order

denying relief, one dated May 11 and another dated May 27. See Pro Se Notice

of Appeal, filed 5/11/20; Pro Se Notice of Appeal, filed 5/27/20. Johnson

withdrew one of the appeals. See Notice of Discontinuance of Action, dated

7/1/20; Order of Court, filed 7/6/20. Attorney Welch, as counsel of record,

requested that the second appeal be withdrawn, and the discontinuance was

granted. See Order of Court, filed 7/16/20. Both withdrawals read that the

appeal being withdrawn was from the “PCRA order entered 4/02/2020.”

                                      -3-
J-S34030-21



      Johnson filed the instant untimely PCRA petition, on July 7, 2020, again

acting pro se, though still counseled by Attorney Welch. See PCRA Petition,

filed 7/7/20.2 He claimed both trial counsel and Attorney Welch were

ineffective. Id. at 2, 7. He argued that trial counsel was ineffective for failing

to object to the imposition of restitution as part of his sentence when

restitution was not part of his guilty plea. See Brief in Support of PCRA Relief,

filed 9/14/20, at 4. He also claimed that Attorney Welch was ineffective for

failing to file a timely notice of appeal from the court’s denial of his first PCRA

petition.

      Johnson’s petition addressed the timeliness of the petition and claimed

the newly discovered fact time-bar exception. See PCRA Petition, at 3, ¶ 14.

He argued that “the discovery of counsel’s abandonment satisfie[d] the newly

discovered fact exception[.]” Id. at ¶ 19. He alleged that counsel abandoned

him by failing to file a timely notice of appeal from the PCRA court’s denial of

his first PCRA petition and that he discovered this fact when the Prothonotary’s

Office supplied him with a copy of the docket entries, on May 29, 2020. He

also requested that his appellate rights be reinstated as to his first PCRA

petition. Id. at 7. However, Johnson did not allege that he asked counsel to

2 The PCRA petition has two dates written in by Johnson, June 28, 2020, and
June 30, 2020. The record does not contain an envelope with a postmark or
other proof of mailing. See Commonwealth v. DiClaudio, 210 A.3d 1070,
1074 (Pa.Super. 2019) (prisoner mailbox rule provides that the filing date of
a document by a pro se prisoner will be “deemed filed on the date he delivers
it to prison authorities for mailing”) (citation omitted). However, even if we
assume it was mailed on June 30, 2020, the latest date contained on the
document, the petition would still be untimely.


                                       -4-
J-S34030-21



file an appeal. Subsequently, Johnson filed a request to remove Attorney

Welch and to proceed pro se. See Request for Withdrawal of Counsel/Grazier

Hearing, filed 7/23/20.3 In the motion, he claimed irreconcilable differences

with counsel. Id.

       Later, on August 11, 2020, Attorney Welch filed a Motion to Withdraw

as Counsel. He stated that, although counseled, Johnson filed his own notice

of appeal from the denial of his first PCRA petition. Motion to Withdraw as

Counsel, filed 8/11/20, at ¶ 5. He also stated that shortly after the appeal, the

Disciplinary Board of the Supreme Court contacted him regarding complaints

of ineffective assistance of counsel received from Johnson. Id. at ¶ 6. Counsel

contacted Johnson to inform him that he would be filing a motion to withdraw

as counsel. Counsel also stated that he received notice from this Court that

Johnson withdrew his appeal. Counsel then stated, “Feeling that the

withdrawal of the appeal, which Johnson sought, was a more expeditious way

to resolve the matter, undersigned counsel prepared a motion to withdraw

under his signature and submitted it.” Id. at ¶ 9.

       The PCRA court held a Grazier hearing and granted Johnson’s request

to proceed pro se and permitted counsel to withdraw. Order of Court, filed

8/19/20.

       At a hearing on the petition, the court heard testimony from Attorney

Welch and Johnson. Counsel testified that he did not file a notice of appeal

from the denial of Johnson’s first PCRA because he believed that the one issue

3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                      -5-
J-S34030-21



that had merit, his Recidivist Risk Reduction Incentive (“RRRI”) eligibility, had

become moot.4 N.T., PCRA Hearing, 10/8/20, at 5. He explained that Johnson

“had already served a sentence in excess of the maximum – or of the minimum

sentence without the RRRI application.” Id. He testified that it had become a

moot issue and therefore “it wouldn’t change one day in the amount of time

that he is sitting in prison on these charges[.]” Id. at 6. Counsel testified that

he explained this to Johnson in the letters he sent to the Disciplinary Board

after Johnson filed his complaint against counsel. Id. at 5. He also testified

that he did not remember if he explained this to Johnson at the time that he

initially raised the issue. Id. at 6. Counsel testified that he told Johnson that

“if I found law to support your position that you should have been granted

RRRI status, I would in fact, file a brief in support of that.” Id. at 12.

        Counsel also testified that at the time Johnson filed his notice of appeal

“Johnson wanted me to withdraw as counsel.” Id. at 8. Based on this request,

he testified that he believed that it was better to withdraw the appeal than to

go through the process of withdrawing as counsel. Id. at 9. He testified that

by withdrawing the appeal, he believed that his duties as counsel would have

ceased. Id.

        During cross-examination, Johnson did not ask counsel whether he told

Johnson that he was going to file a notice of appeal from the denial of the first

PCRA petition or whether Johnson asked him to do so. There also was no

discussion regarding the timeliness of the petition.

4   61 Pa.C.S.A. § 4504.

                                       -6-
J-S34030-21



      Later in December, Johnson also filed a petition to amend his PCRA

petition and alleged, among other things, that after the court denied his first

PCRA petition, “PCRA counsel stated that he would file [an] appeal on

[Johnson’s] behalf but failed to do so[.]” Petition for Amend Post Conviction

Relief PCRA Petition and Memorandum of Law In Support of Relief, filed

12/23/20, at 24 (unpaginated).

      In its opinion, the court did not address the timeliness of the petition

and instead addressed the merits of Johnson’s claims. The opinion also did not

address Johnson’s allegation of ineffectiveness regarding Attorney Welch’s

failure to file a timely notice of appeal. The court concluded that "[Johnson] is

attempting to collaterally attack his own decision to withdraw his earlier

appeals, and his second PCRA petition should be denied on this basis alone.”

PCRA Ct. Op., filed 1/28/21, at 6. The court denied the petition and did not

reinstate Johnson’s appellate rights.5 See Order of Court, filed 1/28/21. This

timely appeal followed.

      The court ordered Johnson to file a Concise Statement of Matters

Complained of on Appeal, and after obtaining two extensions, he filed one that

listed ten issues and included an argument section after issue I. and what




5Johnson maintains that the PCRA court granted his request for reinstatement
of his appellate rights for his first PCRA petition. See Johnson’s Br. at 14.
However, this is a misstatement of the record. In its opinion, the PCRA court
quoted the heading of Johnson’s issue which alleged that his appellate rights
be reinstated. However, the court did not reinstate Johnson’s appellate rights
and in fact denied the petition. See PCRA Ct. Op., filed 1/28/21 at 2, 11.

                                      -7-
J-S34030-21



appears to be portions of his amended petition after issue X. Johnson’s brief

to this Court asserts two issues:

         I.    Whether the PCRA court erred when it determined that
               guilty plea and PCRA counsel were effective and
               [Johnson’s] plea was voluntary and intelligently entered
               when the record holds that, the contractual agreement is
               not being enforced and therefore, invalidates the terms of
               the agreement and [Johnson] was not apprised of the fact
               that restitution was part of the plea agreement as such is
               not contained in the written colloquy nor was such orally
               explained or made part of the record when the court
               conducted an-on-the-record colloquy?

         II.   Whether the PCRA court erred when it determined that
               guilty plea and PCRA counsel were effective and
               [Johnson’s] plea was voluntary and intelligently entered
               when the record holds that, [Johnson’s] plea fails to
               satisfy the essential requirements of Pa.R.Crim.P. 590 and
               the product of the plea was based upon coercion?

Johnson’s Br. at 3 (suggested answers omitted).

      We review the grant or denial of PCRA relief by determining “whether

the PCRA court's ruling is supported by the record and free of legal error.”

Commonwealth v. Presley, 193 A.3d 436, 442 (Pa.Super. 2018) (citations

omitted). The PCRA is jurisdictional in nature, thus where a petition is untimely

“this Court has no jurisdiction over the petition” unless a time-bar exception

applies. Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa. 2005). A

petition is timely when it has been filed within one year of the judgment of

sentence becoming final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence

becomes final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of


                                      -8-
J-S34030-21



Pennsylvania, or at the expiration of time for seeking review.” Id. at §

9545(b)(3). However, when a petitioner has withdrawn their direct appeal,

the judgment of sentence becomes final on the date of withdrawal. See

Commonwealth v. DiVentura, 734 A.2d 397, 399 (Pa.Super. 1999)

(identifying that petitioner's “judgment of sentence became final . . . when

he withdrew his direct appeal”).

     To overcome the time-bar, a petitioner must plead and prove at least

one of the time-bar exceptions:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation
        of the claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United
        States;

        (ii) the facts upon which the claim is predicated were
        unknown to the petitioner and could not have been
        ascertained by the exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or
        the Supreme Court of Pennsylvania after the time period
        provided in this section and has been held by that court to
        apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). The exception must be raised within one

year of the date that the claim could have been presented. Id. at §

9545(b)(2). We may not address the merits of an untimely PCRA petition

where the petitioner has failed to satisfy at least one of the time-bar

exceptions. See Commonwealth v. Whiteman, 204 A.3d 448, 450

(Pa.Super. 2019).



                                     -9-
J-S34030-21



      Here, Johnson withdrew his direct appeal on June 28, 2019, and had

until June 29, 2020,6 to file a timely PCRA petition. The instant PCRA petition

is untimely because it was not filed until July 7, 2020. Johnson raised the

newly discovered fact time-bar exception. See 42 Pa.C.S.A. § 9545(b)(1)(ii).

To satisfy the newly discovered fact exception, Johnson must plead and prove

"'that there were ‘facts’ that were ‘unknown to him’ and that he could not have

ascertained those facts by the exercise of ‘due diligence[.]’” Commonwealth

v. Marshall, 947 A.2d 714, 720 (Pa. 2008) (internal citations omitted). “[D]ue

diligence requires neither perfect vigilance nor punctilious care, but rather it

requires reasonable efforts by a petitioner, based on the particular

circumstances, to uncover facts that may support a claim for collateral relief.”

Commonwealth v. Burton, 121 A.3d 1063, 1071 (Pa.Super. 2015) (en

banc).

      Here, Johnson claimed that counsel told him that he would file a notice

of appeal from the denial of the petition. He alleged that he learned of

counsel’s failure to file a notice of appeal on May 29, 2020, when he received

his docket from the Prothonotary’s Office. At the PCRA hearing Johnson did

not question Attorney Welch on whether he agreed to file an appeal on his

behalf or if Johnson requested him to file an appeal. Furthermore, if it is true,

as Johnson claims, that he did not become aware that an appeal had not been

filed until May 29, that does not explain why he filed two notices of appeal


6 June 28, 2020, fell on a Sunday. See 1 Pa.C.S.A. § 1908 (stating
computation of time excludes legal holidays and weekends).

                                     - 10 -
J-S34030-21



before that date, on May 11 and May 27. Most importantly, even assuming he

did not discover the failure to appeal until May 29, Johnson has never

explained why he did not file the subject PCRA petition before the one-year

deadline, or indeed until July 7, 2020. He has therefore failed to establish due

diligence. We affirm the order of the court denying his petition because the

petition is untimely, and Johnson has failed to satisfy any time-bar exception.7

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2022




7 See Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa.Super. 2010)
(stating this Court may affirm an order on any basis supported by the record).

                                     - 11 -